The defendant in this case, at the conclusion of the evidence, moved the court to direct a verdict for the defendant, on the ground that there was no evidence to prove the allegation of deceit. This motion was denied, and the defendant duly excepted. The case was given to the jury, and a verdict was returned for the plaintiff. The defendant then filed a motion for a new trial, on the ground, amongst others, that the verdict was against the evidence, and this motion was granted. We think the motion for a new trial was a waiver of the exception to the denial of the motion for direction of a verdict on the same ground, and we can not now consider it as ground for a bill of exceptions.
The defendant's exception is overruled, and the cause is remitted to the Superior Court for a new trial in pursuance of the order of that court.